Exhibit 10.4

 

CONFIDENTIAL

 

UPPERCUT BRANDS, INC.

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of April
__, 2020 (the “Effective Date”), by and between Uppercut Brands, Inc., a
Delaware corporation (the “Company”), and ___________________ (“Consultant”).

 

A. WHEREAS, the Company desires to engage Consultant as a consultant and in
connection therewith to provide certain consulting services to the Company and
Consultant is willing to be engaged by the Company as a consultant and to
provide such services, on the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the foregoing and the mutual obligations set
forth in this Agreement, the parties agree as follows:

 

1. Consulting Services. Commencing on the Effective Date, the Company hereby
retains Consultant, and Consultant hereby agrees to be engaged by the Company to
provide the services set forth on Exhibit A attached hereto (collectively, the
“Services”). Consultant shall perform the Services with the highest degree of
professional skill and expertise.

 

2. Compensation. Consultant’s compensation for performing the Services shall be
as set forth in Exhibit A. In addition, the Company shall reimburse Consultant
for reasonable travel and other out-of-pocket expenses incurred in connection
with providing the Services, provided that Consultant furnishes receipts for
such expenses in accordance with Company policy and obtains the prior written
approval of the Company for such expenses.

 

3. Independent Contractor. The parties understand and agree that Consultant is
an independent contractor and not an employee of the Company. Consultant has no
authority to obligate the Company by contract or otherwise. Consultant agrees
not to hold himself or herself out as, or give any person any reason to believe
that he or she is, an employee, agent, joint venturer or partner of the Company.
Consultant shall not be eligible for any employee benefits, nor shall the
Company make deductions from Consultant’s fees for taxes (except as otherwise
required by applicable law or regulation). Any taxes imposed on Consultant due
to activities performed hereunder shall be the sole responsibility of
Consultant.

 

-1-

 

  

CONFIDENTIAL

 

4. Confidential Information.

 

(a) At all times, both during the term of this Agreement and thereafter,
Consultant shall hold in strictest confidence and shall not disclose, lecture
upon or publish any of the Company’s Confidential Information (defined below),
except to the extent such disclosure, use or publication is expressly authorized
in writing by an officer of the Company. Consultant shall use such Confidential
Information only as may be required in direct connection with Consultant’s
performing the requested Services for the Company.

 

(b) The term “Confidential Information” shall mean trade secrets, confidential
knowledge, data and any other proprietary information that the Company owns,
licenses or has obtained from third parties to whom the Company owes a duty of
confidentiality with respect to such information. By way of illustration but not
limitation, “Confidential Information” includes:

 

(i) inventions, trade secrets, ideas, data, programs, works of authorship,
know-how, improvements, processes, discoveries, designs, techniques and other
sensitive information the Company receives from its customers or other third
parties; (ii) technical information relating to the Company’s existing and
future products, including, where appropriate and without limitation, financial
techniques and procedures, financial production, software, firmware,
information, patent disclosures, patent applications, development or
experimental work, formulae, engineering or test data, product specifications,
structures, models, techniques, processes and apparatus relating to the same
disclosed by the Company to Consultant or obtained by Consultant through
observation or examination of information or developments; (iii) confidential
marketing information (including without limitation marketing strategies,
customer names and requirements and products and services, prices, margins and
costs); (iv) confidential future product plans; (v) confidential financial
information provided to Consultant by the Company; (vi) personnel information
(including without limitation employee compensation); and (vii) other
confidential business information of the Company or any third party.
Notwithstanding the foregoing, nothing received by Consultant shall be
considered to be Confidential Information if (x) it has been published or is
otherwise readily available to the public other than by a breach of this
Agreement, (y) it has been rightfully received by Consultant from a third party
without any confidentiality limitations, or (z) it was known by the Consultant,
as evidenced by his or her records, prior to its disclosure by the Company.

 

5. Intellectual Property Rights.

 

(a) Consultant agrees that any and all inventions, trade secrets, ideas, data,
programs, works of authorship, know-how, improvements, processes, discoveries,
designs, techniques, and related information (collectively, “Inventions”),
whether or not patentable or copyrightable, that the Consultant conceives or
perfects: (1) as part of performing Services for the Company under this
Agreement or (2) using the Company’s Confidential Information (collectively, the
“Company Work Product”) shall be the sole and exclusive property of the Company.
Consultant hereby assigns and agrees to assign to the Company his or her entire
right, title and interest, including all intellectual-property rights, in and to
such Company Work Product.

 



-2-

 

 

CONFIDENTIAL

 

(b) Consultant agrees to execute, when requested, any documents deemed
reasonably necessary by the Company to carry out the purposes of this Agreement.
Consultant further agrees to assist the Company in every proper way to obtain,
and from time to time enforce, United States and foreign patent and other
intellectual property rights relating to Company Work Product including
executing, verifying and delivering such documents and performing such other
acts as the Company may reasonably request from time to time in applying for,
obtaining, perfecting, sustaining, defending, and enforcing such rights and the
assignment thereof. Consultant’s obligation to assist the Company as described
herein shall continue beyond the termination of this Agreement, provided that
the Company shall compensate Consultant at a reasonable rate after termination
of this Agreement for time Consultant actually spends performing the obligations
described herein.

 

(c) If the Company is unable, after reasonable effort, to secure Consultant’s
signature on any document needed to apply for, obtain, perfect, sustain, defend,
or enforce any patents or other intellectual property rights relating to Company
Work Product, Consultant hereby designates and appoints the Company and its duly
authorized officers and agents as his or her agent and attorney in fact, with
full power of substitution, to execute, verify and file applications and to do
all other lawfully permitted acts necessary to apply for, obtain, perfect,
sustain, defend, or enforce such rights with the same legal force and effect as
if executed by Consultant. Such power of attorney shall be deemed coupled with
an interest.

 

(d) Consultant agrees to submit to the Company any proposed publication that
contains any discussion relating to the Company, Confidential Information,
Inventions, Company Work Product or work performed by Consultant for the Company
hereunder. Consultant further agrees that no such publication shall be made
without the prior written consent of the Company.

 

6. Non-Solicitation. Consultant agrees that, during the term of this Agreement
and for a period of one year thereafter, Consultant shall not directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
or consultants to leave their employment or service with the Company.

 

7. Additional Activities/No Conflicting Obligations.

 

(a) Consultant hereby represents and warrants that Consultant is not currently
subject to, and shall not during the term of this Agreement become subject to,
any agreement or obligation inconsistent with the terms of this Agreement or the
performance of Services hereunder or that would give rise to any obligation to
grant any rights or interests whatsoever in the Company Work Product to any
third party.

 

(b) Consultant hereby represents and warrants that Consultant is not currently
engaged in, and shall not during the term of this Agreement become engaged in,
any business activity that involves the development, production, marketing or
selling of products, processes or techniques, or the use of technologies, that
are substantially similar to, or competitive with, products, processes,
techniques or technologies of the Company.

 

8. Term; Termination.

 

(a) Term. Subject to the provisions for termination provided in Section 8(b)
hereof, the term of this Agreement shall commence on the Effective Date and
shall continue until _______ [ ], 2020.

 



-3-

 

 

CONFIDENTIAL

 

(b) Termination. Consultant or the Company may terminate this Agreement at any
time by giving thirty (30) days prior written notice to the other party. The
obligations set forth in Sections 4, 5, 6, 8 and 9 shall survive any termination
or expiration of this Agreement. Upon termination of this Agreement, Consultant
shall promptly deliver to the Company all documents and other materials of any
nature pertaining to the Services, together with all documents and other items
containing or pertaining to any Confidential Information and Company Work
Product.

 

9. Lock-Up Agreement for New Securities.  The Consultant hereby agrees that it
will not, without the prior written consent of the Company, during the period
commencing on the date of this Agreement and ending on the one year anniversary
of the final prospectus relating to the next registration by the Company for its
own behalf or on behalf of others of shares of its Common Stock or any other
equity securities under the Securities Act on a registration statement on Form
S-1, (i) lend; offer; pledge; sell; contract to sell; sell any option or
contract to purchase; purchase any option or contract to sell; grant any option,
right, or warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any shares of common stock or any securities convertible into or
exercisable or exchangeable (directly or indirectly) for common stock (whether
such shares or any such securities are then owned by the Consultant or are
thereafter acquired) or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of common stock or other
securities, in cash, or otherwise.  The Consultant further agrees to execute
such agreements as may be reasonably requested by the Company that are
consistent with this Section or that are necessary to give further effect
thereto.

 

10. General Provisions.

 

(a) The rights and obligations of the parties hereto shall bind and inure to the
benefit of their respective successors, heirs, executors, administrators and
permitted assigns. Because the Company has specifically contracted for
Consultant’s Services, Consultant may not assign or delegate Consultant’s
obligations under this Agreement either in whole or in part without the prior
written consent of the Company. The Company may assign its rights and
obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company’s business.

 

(b) Because Consultant’s Services are personal and unique and because Consultant
may have access to and become acquainted with the Confidential Information of
the Company, the Company shall have the right to enforce this Agreement and any
of its provisions by injunction, specific performance or other equitable relief
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement and without the requirement to post a bond or other
security.

 

(c) This Agreement shall be governed by and construed according to the laws of
the State of New York, including with respect to any statute of limitations and
without regards to conflicts of laws rules. The parties consent to the
jurisdiction of all federal and state courts in New York, and agree that venue
shall lie exclusively in New York County, New York. If any provision of this
Agreement is found by a court of competent jurisdiction to be unenforceable,
that provision shall be severed and the remainder of this Agreement shall
continue in full force and effect.

 



-4-

 

 

CONFIDENTIAL

 

(d) This Agreement and the Exhibit hereto, constitute the final, exclusive and
complete understanding and agreement of the parties and supersedes all prior
understandings and agreements. Any waiver, modification or amendment of any
provision of this Agreement shall be effective only if in writing and signed by
the parties.

 

(e) Any notices required or permitted hereunder shall be given to the
appropriate Party as follows:

 

●To Company: Attention Eric Weisblum , 560 Sylvan Avenue, Engelwood Cliffs, NJ
07632.

 

●To Consultant: Attention ____________________, ________________,
__________________________________.

 

●Such other address as the Party shall specify in writing pursuant to this
notice provision.

 

Such notice shall be deemed given upon personal delivery to the appropriate
address, upon delivery by facsimile or electronic mail (with delivery
confirmation), or three (3) days after the date of mailing if sent by certified
or registered mail.

 

(f) This Agreement may be executed in one or more counterparts each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

UPPERCUT BRANDS, INC. CONSULTANT     By: _________________________ By:
_____________________________ Name: Name: Title: Title:

  

-5-

 

  

CONFIDENTIAL

 

EXHIBIT A

To Consulting Agreement

 

Description of Consulting Services:

 

 ●

 

Compensation:

 

●Subject to and upon the approval of the Company’s Board of Directors, the
Company shall issue to Consultant a one-time stock award of _________ shares of
the Company that vest immediately.

 

 

-6-

 

